Exhibit 10.2

 



REGISTRATION RIGHTS AGREEMENT

 

This REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of April 14,
2020, is entered into by and between iMedia Brands, Inc., a Minnesota
corporation (the “Company”), and the purchasers set forth on Exhibit A (each, an
“Investor”).

 

WHEREAS, certain investors previously purchased shares of Common Stock and
warrants to purchase shares of Common stock pursuant to that certain Common
Stock and Warrant Purchase Agreement, dated May 2, 2019 (the “May 2019 Purchase
Agreement”), and the Investors are now purchasing shares of Common Stock and
warrants to purchase shares of Common Stock pursuant to that certain Common
Stock and Warrant Purchase Agreement, dated as of the date hereof (the “April
2020 Purchase Agreement,” and together with the May 2019 Purchase Agreement, the
“Purchase Agreements”);

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties to this Agreement hereby agree as
follows:

 

Section 1.           Certain Definitions. In addition to the terms defined
elsewhere in this Agreement, the following terms, as used herein, shall have the
following meanings:

 

“Affiliate” of any Person means any other Person that directly, or indirectly
through one or more intermediaries, controls, or is controlled by, or is under
common control with, such Person. The term “control” (including the terms
“controlled by” and “under common control with”) as used with respect to any
Person means the possession, directly or indirectly through one or more
intermediaries, of the power to direct or cause the direction of the management
and policies of such Person, whether through the ownership of voting securities,
by contract or otherwise.

 

“Business Day” means any day other than Saturday, Sunday or other day that the
Commission is closed for business.

 

“Common Stock” means common stock, par value $0.01 per share, of the Company.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Holder” means, individually, (i) Investor, and (ii) any direct or indirect
transferee of such Registrable Common Stock from Investor. For purposes of this
Agreement, the Company may deem and treat the registered holder of Registrable
Common Stock as the Holder and absolute owner thereof, and the Company shall not
be affected by any notice to the contrary.

 

“Person” means any individual, sole proprietorship, partnership, limited
liability company, joint venture, trust, incorporated organization, association,
corporation, institution, public benefit corporation, government (whether
federal, state, county, city, municipal or otherwise, including, without
limitation, any instrumentality, division, agency, body or department thereof)
or any other entity.

 

“Prospectus” means the prospectus or prospectuses included in any Registration
Statement (including, without limitation, any prospectus subject to completion
and a prospectus that includes any information previously omitted from a
prospectus filed as part of an effective registration statement in reliance upon
Rule 430A or Rule 430B promulgated under the Securities Act and any term sheet
filed pursuant to Rule 434 under the Securities Act), as amended or supplemented
by any prospectus supplement with respect to the terms of the offering of any
portion of the Registrable Common Stock covered by such Registration Statement
and by all other amendments and supplements to the prospectus, including
post-effective amendments and all material incorporated by reference or deemed
to be incorporated by reference in such prospectus or prospectuses.

 

“Registrable Common Stock” means all of the shares of Common Stock issuable to
the Investors pursuant to the Purchase Agreements (including the Warrants
issuable pursuant thereto), and any securities issued or issuable upon any stock
split, dividend or other distribution, recapitalization or similar event with
respect to the foregoing.

 



 

 

 

 

“Registration Statement” means any registration statement of the Company filed
with the SEC under the Securities Act which covers any of the Registrable Common
Stock pursuant to the provisions of this Agreement, including the Prospectus,
amendments and supplements to such Registration Statement, including
post-effective amendments, all exhibits and all materials incorporated by
reference or deemed to be incorporated by reference in such Registration
Statement.

 

“SEC” or “Commission” means the Securities and Exchange Commission.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Special Registration Statement” shall mean (i) a registration statement
relating to any employee benefit plan or (ii) with respect to any corporate
reorganization or transaction under Rule 145 of the Securities Act, any
registration statements related to the issuance or resale of securities issued
in such a transaction or (iii) a registration related to stock issued upon
conversion of debt securities.

 

Section 2.           Registrations.

 

(a)       Right to Demand Registration.

 

(i)       At any time and from time to time after the first year anniversary of
the date hereof, Holder may request registration under the Securities Act of
Registrable Common Stock (a “Demand Registration”); provided, that the Holder
may not make in the aggregate more than two (2) Demand Registrations under this
Agreement; provided, further, that no such Demand Registration may be required
unless the Holder (or multiple Holders in the aggregate) seeks to include at
least an aggregate one million (1,000,000) shares of Registrable Common Stock in
such Demand Registration. Following such request for Demand Registration, the
Company shall, as soon as practicable, and in any event within 60 days after the
date such request is given by Holder(s), file a Registration Statement covering
all Registrable Common Stock that Holder(s) requested to be registered in
accordance with Section 3, and in each case, subject to the limitations of
Subsections 2(a)(iii) and 2(a)(iv). As soon as reasonably practicable thereafter
but in no event later than 60 days following the filing of the Registration
Statement (90 days in the event of a full review of the Registration Statement
by the SEC), the Company shall use its best efforts to effect such registration
and any related qualification or compliance with respect to all Registrable
Common Stock.

 

(ii)       After the Demand Registration that has been filed with the SEC
pursuant to clause (i) of this Section 2(a) has been declared effective by the
SEC, the Company shall use its reasonable best efforts to keep such Demand
Registration effective for a period equal to 180 days from such effective date
(or if such Demand Registration is not effective during any period within such
180 days, such 180-day period shall be extended by the number of days during
such period when such Demand Registration is not effective), or such shorter
period that shall terminate when all of the Registrable Common Stock covered by
such Demand Registration have been sold pursuant to such Demand Registration.

 

(iii)       Notwithstanding the foregoing obligations, if the Company furnishes
to Holder a certificate (such certificate to be furnished promptly) signed by
the Company’s chief executive officer stating that in the good faith judgment of
the Board of Directors it would be materially detrimental to the Company and its
stockholders for such registration statement to either become effective or
remain effective for as long as such registration statement otherwise would be
required to remain effective, because such action would be materially
detrimental to the Company and its stockholders for such registration statement
to be filed and it is therefore necessary to defer the filing of such
registration statement, then the Company shall have the right to defer taking
action with respect to such filing, and any time periods with respect to filing
or effectiveness thereof shall be tolled correspondingly, for a period of not
more than 90 days after the request of Holder is given.

 



Registration Rights Agreement Page 2

 

 

(iv)       Holder shall not distribute the Registrable Common Stock covered by
the Demand Registration by means of an underwriting.

 

(b)       Piggyback Registration.

 

(i)       The Company shall notify Holder at least 15 days prior to the filing
of any registration statement under the Securities Act for purposes of a public
offering of securities of the Company (including, but not limited to,
Registration Statements relating to secondary offerings of securities of the
Company, but excluding Special Registration Statements) (a “Piggyback
Registration”) and will afford Holder an opportunity to include in such
Registration Statement all Registrable Common Stock held by Holder. If Holder
desires to include in any such registration statement all of its Registrable
Common Stock it shall, within 10 days after the above-described notice from the
Company, so notify the Company in writing. If Holder decides not to include all
of its Registrable Securities in any Registration Statement thereafter filed by
the Company, Holder shall nevertheless continue to have the right to include any
Registrable Common Stock in any subsequent registration statement or
registration statements as may be filed by the Company with respect to offerings
of its securities, all upon the terms and conditions set forth herein.

 

(ii)       Within 20 days after the Company’s receipt of notice of the election
of Holder to include all of its Registrable Securities in any Registration
Statement pursuant to Section 2(b)(i), the Company within 20 days after receipt
of such notice, subject to the limits contained in this Section 2(b), shall use
commercially reasonable efforts to cause all such Registrable Common Stock of
Holder to be registered under the Securities Act and qualified for sale under
any state blue sky law, all to the extent required to permit such sale or other
disposition of said Registrable Common Stock; provided, however, that if the
Company is advised in writing in good faith by any managing underwriter of the
Company’s securities being offered in a public offering pursuant to such
registration statement that the amount to be sold by persons other than the
Company is greater than the amount which can be offered without adversely
affecting the offering, the Company may reduce the amount offered for the
account of Holder to a number deemed satisfactory by such managing underwriter.

 

(iii)       At any time, the Company shall have the right to terminate or
withdraw any Registration Statement referred to in this Section 2(b) whether or
not Holder has elected to include Registrable Common Stock in such
registration; provided, however, the Company must provide Holder prompt written
notice of such termination if Holder had elected to include its Registrable
Common Stock in such Registration Statement.

 

(iv)       The Holder will be permitted to withdraw all or part of the
Registrable Common Stock from a Piggyback Registration at any time prior to the
effective date of such Piggyback Registration.

 

(c)       Termination of Registration Rights. The right of Holder to request
registration or inclusion of Registrable Common Stock in any registration
pursuant to Section 2(a) or Section 2(b) shall terminate upon such time as Rule
144 or another similar exemption under the Securities Act is available for the
sale of all of Holder’s shares without limitation during a three-month period
without registration.

 

(d)       If a Holder requests that its Registrable Common Stock be registered
pursuant to this Agreement, the Company will have the right to include in any
such registration and offering all shares of registrable securities held by any
holder of Common Stock; provided, that such other registrable securities may be
included in any such registration only to the extent that the inclusion of such
securities will not reduce the number of the Registrable Common Stock of Holder
that are included.

 

Section 3.           Registration Procedures. Whenever Holder requests that its
Registrable Common Stock be registered pursuant to this Agreement, the Company
shall use its reasonable best efforts to effect and maintain the registration
and the sale of such Registrable Common Stock in accordance with the intended
methods of disposition thereof, and pursuant thereto the Company shall as
expeditiously as possible:

 



Registration Rights Agreement Page 3

 

 

(a)       furnish to Holder (without charge) such number of copies of such
Registration Statement, each amendment and supplement thereto, the Prospectus
included in such Registration Statement (including each preliminary Prospectus)
and such other documents as Holder may reasonably request in order to facilitate
the disposition of the Registrable Common Stock owned by Holder, and the Company
consents to the use of such Prospectus by Holder in connection with the offering
and sale of Registrable Common Stock covered by such Prospectus;

 

(b)       furnish to Holder, copies of all such documents filed, including, if
requested by Holder, documents incorporated by reference in the Prospectus and,
if requested by Holder, the exhibits incorporated or deemed incorporated by
reference, and such other documents as Holder may reasonably request in order to
facilitate its disposition of its Registrable Common Stock;

 

(c)       prepare and file with the SEC such amendments and supplements to such
Registration Statement and the Prospectus used in connection therewith as may be
necessary to keep such Registration Statement effective for a period not less
than 180 days, or such shorter period as is necessary to complete the
distribution of the securities covered by such Registration Statement and comply
with the provisions of the Securities Act with respect to the disposition of all
securities covered by such Registration Statement during such period in
accordance with the intended methods of disposition by the sellers thereof set
forth in such Registration Statement; provided, however, that before filing a
Registration Statement or Prospectus or any amendments or supplements thereto
the Company, to the extent commercially reasonable, will furnish to the Holder
copies of all such documents proposed to be filed, which documents will be
subject to the review of the Holder to the extent they modify or provide new
information regarding Holder or the plan of distribution (“Holder Modified
Filings”), and the Company will not file any such Holder Modified Filings
(excluding such documents that, upon filing, will be incorporated or deemed to
be incorporated by reference therein) to which the Holder shall reasonably
object;

 

(d)       use its reasonable best efforts to register or qualify such
Registrable Common Stock under such other securities or blue sky laws of such
jurisdictions as Holder reasonably requests and do any and all other acts and
things which may be reasonably necessary or advisable to enable Holder to
consummate the disposition in such jurisdictions of the Registrable Common Stock
owned by Holder (provided, that the Company will not be required to (i) qualify
generally to do business in any jurisdiction where it would not otherwise be
required to qualify but for this subparagraph (d), (ii) subject itself to
taxation in any such jurisdiction or (iii) consent to general service of process
in any such jurisdiction unless the Company is already subject to such service);

 

(e)       notify Holder, at any time when a Prospectus relating thereto is
required to be delivered under the Securities Act, of the occurrence of any
event as a result of which the Registration Statement, including the Prospectus
contained therein, contains an untrue statement of a material fact or omits any
fact required to be stated therein or necessary to make the statements therein
not misleading, and, at the request of Holder, the Company shall prepare a
supplement or amendment to such Registration Statement so that, as thereafter
delivered to the purchasers of such Registrable Common Stock, such Prospectus
shall not contain an untrue statement of a material fact or omit to state any
material fact necessary to make the statements therein not misleading;

 

(f)       subject to receipt of reasonably acceptable confidentiality
agreements, make available, for inspection by a representative of Holder, and
any attorney, accountant or other agent retained by Holder, all financial and
other records, pertinent corporate documents and properties of the Company, and
cause the Company’s officers, directors and independent accountants to supply
all information reasonably requested by Holder or such attorney, accountant or
agent in connection with such Registration Statement;

 

(g)       to use its reasonable best efforts to cause all such Registrable
Common Stock to be listed on each securities exchange on which securities of the
same class issued by the Company are then listed or, if no such similar
securities are then listed, on a national securities exchange selected by the
Company;

 



Registration Rights Agreement Page 4

 

 

(h)       provide a transfer agent and registrar for all such Registrable Common
Stock and provide a CUSIP number for all such Registrable Common Stock not later
than the effective date of such Registration Statement;

 

(i)       if requested, cause to be delivered, immediately prior to the
effectiveness of the Registration Statement, letters from the Company’s
independent certified public accountants addressed to Holder (unless Holder does
not provide to such accountants the appropriate representation letter required
by rules governing the accounting profession), stating that such accountants are
independent public accountants within the meaning of the Securities Act and the
applicable rules and regulations adopted by the SEC thereunder, and otherwise in
customary form and covering such financial and accounting matters as are
customarily covered by letters of the independent certified public accountants
delivered in connection with primary or secondary underwritten public offerings,
as the case may be;

 

(j)       make generally available to its stockholders a consolidated earnings
statement (which need not be audited) for the 12 months (or, if applicable, such
shorter period that the Company has been in existence) beginning after the
effective date of a Registration Statement as soon as reasonably practicable
after the end of such period, which earnings statement shall satisfy the
requirements of an earning statement under Section 11(a) of the Securities Act
and Rule 158 thereunder;

 

(k)       use its reasonable best efforts to prevent the issuance of any stop
order or other suspension of effectiveness of a Registration Statement, or the
suspension of the qualification of any of the Registrable Common Stock for sale
in any jurisdiction and, if such an order or suspension is issued, to use
reasonable efforts to obtain the withdrawal of such order or suspension at the
earliest possible moment and to notify Holder of the issuance of such order and
the resolution thereof or its receipt of actual notice of the initiation or
threat of any proceeding for such purpose;

 

(l)       promptly notify Holder:

 

(i)       when the Registration Statement, pre-effective amendment, the
Prospectus or any Prospectus supplement or post-effective amendment to the
Registration Statement has been filed and, with respect to the Registration
Statement or any post-effective amendment, when the same has become effective;

 

(ii)       of any written request by the SEC for amendments or supplements to
the Registration Statement or Prospectus;

 

(iii)      of the notification to the Company by the SEC of its initiation of
any proceeding with respect to the issuance by the SEC of any stop order
suspending the effectiveness of the Registration Statement; and

 

(iv)      of the receipt by the Company of any notification with respect to the
suspension of the qualification of any Registrable Common Stock for sale under
the applicable securities or blue sky laws of any jurisdiction;

 

(m)       at all times after the Company has filed a registration statement with
the SEC pursuant to the requirements of either the Securities Act or the
Exchange Act, the Company shall file all reports and other documents required to
be filed by it under the Securities Act and the Exchange Act and the rules and
regulations adopted by the SEC thereunder, and take such further action as
Holder may reasonably request, all to the extent required to enable Holder to be
eligible to sell Registrable Common Stock pursuant to Rule 144 under the
Securities Act (or any similar rule then in effect); and

 

(n)       as a condition to being included in any Registration Statement, the
Company may require Holder to furnish to the Company any other information
regarding such Holder and the distribution of such securities as the Company may
from time to time reasonably request in writing.

 



Registration Rights Agreement Page 5

 

 

Holder agrees by having its stock treated as Registrable Common Stock hereunder
that, upon notice of the happening of any event as a result of which the
Prospectus included in such Registration Statement contains an untrue statement
of a material fact or omits any material fact necessary to make the statements
therein not misleading (a “Suspension Notice”), Holder will forthwith
discontinue disposition of Registrable Common Stock until Holder is advised in
writing by the Company that the use of the Prospectus may be resumed and is
furnished with a supplemented or amended Prospectus as contemplated by Section
3(f) hereof, and, if so directed by the Company, Holder, at its option, either
will destroy or deliver to the Company (at the Company’s sole expense) all
copies, other than permanent file copies then in Holder’s possession, of the
Prospectus covering such Registrable Common Stock currently at the time of
receipt of such notice; provided, however, that such postponement of sales of
Registrable Common Stock by Holder shall not exceed 30 days in the aggregate in
any three-month period or 90 days in the aggregate in any one year except as a
result of a refusal by the SEC to declare any post-effective amendment to the
Registration Statement effective after the Company has used commercially
reasonable efforts to cause such post-effective amendment to be declared
effective, in which case the Company shall terminate the suspension of the use
of the Registration Statement immediately following the effective date of the
post-effective amendment. If the Company shall give any notice to suspend the
disposition of Registrable Common Stock pursuant to a Prospectus, the Company
shall extend the period of time during which the Company is required to maintain
the Registration Statement effective pursuant to this Agreement by the number of
days during the period from and including the date of the giving of such notice
to and including the date Holder either is advised by the Company that the use
of the Prospectus may be resumed or receives the copies of the supplemented or
amended Prospectus. In any event, the Company shall not be entitled to deliver
more than two Suspension Notices in any one year.

 

Section 4.           Registration Expenses.

 

(a)       All fees and expenses incident to the Company’s performance of or
compliance with this Agreement, including, without limitation, all registration
and filing fees, fees and expenses of compliance with securities or blue sky
laws, listing application fees, printing, word processing, telephone, messenger
and delivery expenses, transfer agent’s and registrar’s fees, cost of
distributing Prospectuses in preliminary and final form as well as any
supplements thereto, and fees and disbursements of counsel for the Company and
all independent certified public accountants and other Persons retained by the
Company (all such expenses being herein called “Registration Expenses”) (but not
including any fees and expenses of counsel representing Holder, which shall be
borne by Holder), shall be borne by the Company (whether or not any Registration
Statement is declared effective or any of the transactions described herein is
consummated). In addition, the Company shall pay the expense of any annual audit
or quarterly review. The obligation of the Company to bear the Registration
Expenses described in Section 4(a) shall apply only to two Demand Registrations
and unlimited Piggyback Registrations irrespective of whether a registration,
once properly demanded, if applicable, is withdrawn by Holder.

 

Section 5.           Indemnification.

 

(a)       The Company shall indemnify and hold harmless, to the fullest extent
permitted by law, Holder, its officers, directors, partners, managers, members,
equity holders and Affiliates, employees and agents of Holder, and each Person,
if any, who controls Holder (within the meaning of Section 15 of the Securities
Act or Section 20 of the Exchange Act) from and against all losses, claims,
damages, liabilities, judgments and expenses (including, without limitation, the
reasonable fees (including attorneys’ fees) and other expenses incurred in
connection with any suit, action, investigation or proceeding or any claim
asserted) caused by, arising out of, in connection with or based upon, any
untrue or alleged untrue statement of material fact contained in any
Registration Statement, Prospectus (including any preliminary Prospectus) or any
amendment thereof or supplement thereto or any omission or alleged omission of a
material fact required to be stated therein or necessary to make the statements
therein, in the case of the Prospectus in the light of the circumstances under
which they were made, not misleading or any violation or alleged violation by
the Company of the Securities Act, the Exchange Act, applicable “blue sky” laws
or any rule or regulation promulgated thereunder, except insofar as the same are
made in reliance and in conformity with information relating to Holder furnished
in writing to the Company by Holder expressly for use therein or caused by
Holder’s failure to deliver to Holder’s immediate purchaser a copy of the
Prospectus or any amendments or supplements thereto (if the same was required by
applicable law to be so delivered) after the Company has furnished Holder with a
sufficient number of copies of the same.

 



Registration Rights Agreement Page 6

 

 

(b)       In connection with any Registration Statement in which Holder is
participating, Holder shall furnish to the Company in writing such information
and affidavits as the Company reasonably requests for use in connection with any
such Registration Statement or Prospectus and shall indemnify, to the fullest
extent permitted by law, the Company, its officers, directors, Affiliates, and
each Person who “controls” the Company within the meaning of the Securities Act
(excluding Holder itself, if applicable), against all losses, claims, damages,
liabilities and expenses arising out of or based upon any untrue or alleged
untrue statement of material fact contained in the Registration Statement,
Prospectus or preliminary Prospectus or any amendment thereof or supplement
thereto or any omission or alleged omission of a material fact required to be
stated therein or necessary to make the statements therein, in the case of the
Prospectus in the light of the circumstances under which they were made, not
misleading, but only to the extent that the same are made in reliance and in
conformity with information relating to Holder furnished in writing to the
Company by Holder expressly for use therein or caused by Holder’s failure to
deliver to Holder’s immediate purchaser a copy of the Prospectus or any
amendments or supplements thereto (if the same was required by applicable law to
be so delivered) after the Company has furnished Holder with a sufficient number
of copies of the same. In no event will the liability of Holder hereunder be
greater in amount than the dollar amount of the proceeds (net of payment of all
expenses) received by Holder upon the sale of the Registrable Common Stock
giving rise to such indemnification obligation.

 

(c)       Any Person entitled to indemnification hereunder shall give prompt
written notice to the indemnifying party of any claim with respect to which it
seeks indemnification; provided, however, that the failure to so notify the
indemnifying party will not relieve the indemnifying party from any obligation
or liability except to the extent that the indemnifying party has been
prejudiced materially by such failure. Unless in such indemnified party’s
reasonable judgment it determines that a conflict of interest between such
indemnified and indemnifying parties may exist with respect to such claim, such
indemnifying party shall assume the defense of such claim with counsel
reasonably satisfactory to the indemnified party. If such defense is assumed,
the indemnifying party shall not be subject to any liability for any settlement
made by the indemnified party without its consent (but such consent shall not be
unreasonably withheld, conditioned or delayed). An indemnifying party who is not
entitled to, or elects not to, assume the defense of a claim shall not be
obligated to pay the fees and expenses of more than one counsel total for all
parties indemnified by such indemnifying party with respect to such claim,
unless in the reasonable judgment of any indemnified party there may be one or
more legal or equitable defenses available to such indemnified party which are
in addition to or may conflict with those available to another indemnified party
with respect to such claim. No indemnifying party shall, without the prior
written consent of the indemnified party, consent to entry of any judgment or
enter into any settlement or other compromise (i) which does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
indemnified party of a release from all liability in respect to such claim or
litigation or (ii) which includes any statement of admission of fault,
culpability or failure to act by or on behalf of such indemnified party. The
indemnifying party shall not be entitled to assume or maintain control of the
defense of any claim if (i) the claim relates to or arises in connection with
any criminal proceeding, action, indictment or allegation, (ii) the claim seeks
an injunction or equitable relief against the indemnified party or any of its
Affiliates or (iii) the indemnifying party has failed or is failing to prosecute
or defend the claim.

 

(d)       The indemnification provided for under this Agreement shall remain in
full force and effect regardless of any investigation made by or on behalf of
the indemnified party or any officer, director or controlling Person of such
indemnified party and shall survive the transfer of Registrable Common Stock or
the termination of this Agreement.

 



Registration Rights Agreement Page 7

 

 

(e)       If the indemnification provided for in or pursuant to this Section 5
is unavailable, unenforceable or insufficient to hold harmless any indemnified
Person in respect of any losses, claims, damages, liabilities or expenses
referred to herein, then each applicable indemnifying party, in lieu of
indemnifying such indemnified party, shall contribute to the amount paid or
payable by such indemnified party as a result of such losses, claims, damages,
liabilities or expenses in such proportion as is appropriate to reflect the
relative fault of the indemnifying party on the one hand and of the indemnified
party on the other in connection with the statements or omissions which result
in such losses, claims, damages, liabilities or expenses, as well as any other
relevant equitable considerations. The relative fault of the indemnifying party
on the one hand and of the indemnified party on the other shall be determined by
reference to, among other things, whether the untrue or alleged untrue statement
of a material fact or the omission or alleged omission to state a material fact
relates to information supplied by the indemnifying party or by the indemnified
party, and by each such party’s respective intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.

 

Section 6.           Rule 144. The Company covenants that it will file the
reports required to be filed by it under the Securities Act and the Exchange Act
and the rules and regulations adopted by the SEC thereunder in accordance with
the requirements of the Securities Act and the Exchange Act and it will take
such further action as Holder may reasonably request to make available adequate
current public information with respect to the Company meeting the current
public information requirements of Rule 144(c) under the Securities Act, to the
extent required to enable Holder to sell Registrable Common Stock without
registration under the Securities Act within the limitation of the exemptions
provided by (i) Rule 144 under the Securities Act, as such Rule may be amended
from time to time, or (ii) any similar rule or regulation hereafter adopted by
the SEC. Upon the request of Holder, the Company will deliver to Holder a
written statement as to whether it has complied with such information and
requirements.

 

Section 7.           Miscellaneous.

 

(a)       Notices. Any notice or other communication required or permitted to be
given under this Agreement shall be in writing, shall be delivered personally,
by registered or certified mail, postage prepaid, or by overnight courier; and
shall be deemed given (i) upon delivery, if delivered personally; (ii) 3 days
after deposit in the mails, if mailed; or (iii) the next Business Day, if
delivered by overnight courier, to the addresses set forth in the April 2020
Purchase Agreement. If to a transferee Holder, to the address of Holder set
forth in the transfer documentation provided to the Company; or such other
address or facsimile number as any such party (or transferee) may hereafter
specify for the purpose by notice to the other parties.

 

(b)       No Waivers. No failure or delay by any party hereto in exercising any
right, power or privilege hereunder shall operate as a waiver thereof nor shall
any single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. The rights and
remedies herein provided shall be exclusive, unless otherwise provided by
applicable law.

 

(c)       Successors and Assigns. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns. The registration rights set forth in this Agreement are
transferable only to each transferee of Registrable Common Stock who is an
Affiliate of the Investor. Each subsequent holder of Registrable Common Stock
who is a permitted transferee must consent in writing to be bound by the terms
and conditions of this Agreement in order to acquire the rights granted pursuant
to this Agreement.

 

(d)       Governing Law; Venue. This Agreement shall be construed and enforced
in accordance with the substantive laws of the State of Minnesota, without
reference to principles of conflicts of law. Each of the parties irrevocably
submits to the exclusive jurisdiction and venue of the state or federal courts
located in Minnesota, in any action or proceeding arising out of, or relating
to, this Agreement, irrevocably consents to the service of process by registered
mail or personal service and agrees that all claims in respect of the action or
proceeding may be heard and determined in any such court, and agrees not to
bring any action or proceeding arising out of, or relating to, this Agreement in
any other court unless and until the foregoing court renders a final order that
it lacks, and cannot acquire, the necessary jurisdiction, and either all appeals
have been exhausted or the order is no longer appealable. Each of the parties
irrevocably waives, to the fullest extent permitted by applicable law, any
defense of inconvenient forum to the maintenance of any action or proceeding so
brought, any objection which it may have or hereafter have as to personal
jurisdiction, the laying of the venue of any such action or proceeding brought
in any such court and waives any bond, surety or other security that might be
required of any other Party with respect thereto.

 



Registration Rights Agreement Page 8

 

 

(e)       Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF
OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

(f)       Counterparts; Effectiveness. This Agreement may be executed in any
number of counterparts, and by the parties in separate counterparts and
delivered by facsimile or other means of electronic transmission (including PDF)
each of which shall be deemed to be one and the same instrument and an original
document.

 

(g)       Entire Agreement. This Agreement constitutes the entire agreement
between the parties hereto with respect to the subject matter of this Agreement
and supersedes all prior agreements and understandings, both oral and written,
between the parties hereto with respect to the transactions contemplated herein.
Other than as expressly provided in this Agreement, no provision of this
Agreement or any other agreement contemplated hereby is intended to confer on
any Person other than the parties hereto any rights or remedies.

 

(h)       Captions. The captions herein are included for convenience of
reference only and shall be ignored in the construction or interpretation
hereof.

 

(i)       Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction or other authority to be
invalid, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions of this Agreement shall remain in full force and
effect and shall in no way be affected, impaired or invalidated so long as the
economic or legal substance of the transactions contemplated hereby is not
affected in any manner materially adverse to any party or third party
beneficiary hereto. Upon such a determination, the parties and any applicable
third-party beneficiaries hereto shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties hereto as closely
as possible in an acceptable manner in order that the transactions contemplated
hereby be consummated as originally contemplated to the fullest extent possible.

 

(j)       Amendments. The provisions of this Agreement, including the provisions
of this sentence, may not be amended, modified or supplemented, and waivers or
consents to departures from the provisions hereof may not be given without the
prior written consent of both parties.

 

 

[SIGNATURE PAGE FOLLOWS]

 



Registration Rights Agreement Page 9

 

 

IN WITNESS WHEREOF, this Registration Rights Agreement has been duly executed by
each party hereto as of the date first written above.

 

  COMPANY:   iMEDIA BRANDS, INC.           /s/ Landel Hobbs   Landel Hobbs,
Chair of the Board

 



Registration Rights Agreement Signature Page

 

 

IN WITNESS WHEREOF, this Registration Rights Agreement has been duly executed by
each party hereto as of the date first written above.

 

  INVESTORS:       INVICTA MEDIA INVESTMENTS, LLC           /s/ Eyal Lalo   Eyal
Lalo, Owner

 



Registration Rights Agreement Signature Page

 

 

IN WITNESS WHEREOF, this Registration Rights Agreement has been duly executed by
each party hereto as of the date first written above.

 

  INVESTORS:       MICHAEL & LEAH FRIEDMAN, JTWROS           /s/ Michael
Friedman   Michael Friedman           /s/ Leah Friedman   Leah Friedman

 



Registration Rights Agreement Signature Page

 

 

IN WITNESS WHEREOF, this Registration Rights Agreement has been duly executed by
each party hereto as of the date first written above.

 

  INVESTORS:   HACIENDA JACKSON LLC           /s/ Alberto Romano Guakil  
Alberto Romano Guakil, Member

 



Registration Rights Agreement Signature Page

 



 EXHIBIT A

 

INVESTORS

 

Invicta Media Investments, LLC Michael & Leah Friedman Hacienda Jackson LLC

 



Registration Rights Agreement Exhibit A

